Citation Nr: 0420514	
Decision Date: 07/28/04    Archive Date: 08/04/04

DOCKET NO.  02-18 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from July 1956 to 
October 1959.  He thereafter performed various periods of 
active duty training and inactive duty for training with the 
Air National Guard and Air Force Reserve until August 1984.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from June 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, in pertinent part denying entitlement to service 
connection for hypertension.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  Consistent with 
the instructions below, VA will notify you of the further 
action required on your part.


REMAND

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See also, 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2003).  This body of laws is 
generally known as the Veterans Claims Assistance Act (VCAA).  

In this case, a development letter addressing the appealed 
claim was issued in February 2001.  Despite this letter 
additional assistance pursuant to the VCAA is in order.  In 
this respect, pursuant to the VCAA, the veteran must be told 
what evidence and information is necessary to substantiate 
the claim, what specific evidence VA will secure, and what 
specific evidence the appellant must submit in furtherance of 
the claim.  VA must also instruct the veteran that he must 
submit all pertinent evidence in his possession that has not 
been previously submitted.  

Additionally, before an initial unfavorable rating decision 
is issued on a claim, a claimant must be given notice in 
accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi, No. 01-944, slip op. 
at 15 (U.S. Vet. App. June 24, 2004).  Hence, any development 
assistance and readjudication pursuant to the VCAA must now 
address whether the appellant was prejudiced by VA's failure 
to adequately notify the veteran in accordance with the 
chronological sequence set forth at 38 U.S.C.A. §§ 5100, 
5103; 38 C.F.R. § 3.159.  

In this case, the veteran was afforded some notice in the 
February 2001 letter issued prior to initial adjudication, 
but that document failed to notify the veteran of what 
specific evidence VA would secure, and what specific evidence 
the appellant was required to submit in order to substantiate 
the claim that hypertension was incurred or aggravated in 
service.  Thus, corrective notice is required.

In order to establish service connection for a disability, 
there must be objective evidence that establishes that the 
disability either began in or was aggravated by service.  38 
U.S.C.A. § 1131 (West 2002).  Service connection may be 
granted for disability resulting from a disease or injury 
incurred in or aggravated by service or while performing 
active duty for training (ACDUTRA).  38 U.S.C.A. §§ 101(24), 
106, 1131 (West 2002).  

In this case, the difficulty lies in discerning when the 
veteran developed hypertension, and whether he was then 
serving on active duty or in an ACDUTRA capacity at that 
time.  Records have been obtained documenting the veteran's 
periods of active service while a member of the Air National 
Guard and Air Force Reserve.  The medical records contained 
within the claims folder do not, however, clarify precisely 
when the veteran developed hypertension.  As such, the Board 
cannot now determine whether or not hypertension was incurred 
or aggravated during a period of active service or ACDUTRA.  
Accordingly, the RO must obtain copies of all service 
personnel records, including particularly any records 
documenting a physical waiver for flying duties, and any 
records reflecting his removal from flight duties (i.e. 
"grounding") due to hypertension.  Further, the veteran's 
leave and earning statements should be secured from the 
Defense Finance and Accounting Service in order to ascertain 
all periods of active duty and active duty for training. 

In July 1973, a medical evaluation was conducted.  The 
examiner noted that the veteran had mild hypertensive 
vascular disease manifested by diastolic pressure readings in 
the 85-95 mmHg range.  It was also noted that the veteran had 
a history of elevated diastolic pressure, and that the 
condition was first noted in 1967 and 1968.  Treatment at 
that time was with Diuril and later Hygroton.  As these 
records are not currently available, the RO should also 
attempt to those service medical records.  Additional 
pertinent VA records and any private records should also be 
obtained if they exist, particularly any records documenting 
early diagnoses of hypertension or early findings of 
consistently elevated blood pressure.  

Finally, a VA examination must also be afforded the veteran 
for a medical opinion addressing the etiology of his 
hypertension.  

Accordingly, the following additional development is 
warranted:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decision in 
Quartuccio; 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A; 38 C.F.R. § 3.159; the 
Veterans Benefits Act of 2003; and any 
other applicable legal precedent.  Such 
notification must include, but is not 
limited to, notifying the veteran of the 
specific evidence needed to substantiate 
the claims of entitlement to service 
connection for hypertension.  
Specifically, the letter must (1) notify 
the claimant of the information and 
evidence not of record that is necessary 
to substantiate the claim; (2) notify him 
of the information and specific evidence 
that VA will seek to provide; (3) notify 
him of the information and specific 
evidence he is expected to provide; and 
(4) request he provide any pertinent 
evidence in his possession.  The veteran 
should be notified that he has one-year 
to submit pertinent evidence needed to 
substantiate his claims.  The date of 
mailing the veteran notice of the VCAA 
begins the one-year period.  

2.  The RO must obtain any as-yet-
unobtained service medical records 
from 1956 through 1984, including 
particularly records pertaining to 
care or diagnosis of hypertension in 
the 1960's.  The RO should again ask 
the veteran for any information 
regarding VA or private treatment for 
hypertension for all periods from 
1956 to the present, including 
information regarding earliest 
diagnosis of the disorder and the 
earliest findings of an elevated 
blood pressure.  The RO should also 
obtain all VA medical records from 
1959 to the present that have not yet 
been obtained, including any from 
facilities indicated by the veteran.  
With appropriate authorization, all 
indicated private treatment records 
should also be obtained.  All records 
and responses received must be 
associated with the claims folder.  

3.  The RO should contact the Defense 
Finance and Accounting Service in 
order to secure copies of all leave 
and earning statements pertaining to 
all periods of Air National Guard and 
Air Force Reserve service.

4.  The RO should ask the veteran for 
any details regarding any periods 
when he was disqualified from flight 
status due to hypertension, or 
granted a waiver by the Surgeon 
General of the Air Force/Air National 
Guard due to hypertension.  The RO 
should additionally contact the 
National Personnel Records Center in 
order to secure any personnel records 
which pertain to changes in the 
appellant's flight status due to 
hypertension.  If the appellant's 
case was ever placed before a medical 
board while on either active duty or 
active duty for training those 
records should be secured.  All 
efforts to secure these records must 
be documented. 

5.  Thereafter, the RO should prepare 
a report which details each and every 
period of active duty and active duty 
for training.  The report should also 
identify when the appellant was 
physically disqualified from flight 
status due to hypertension, and any 
period for which he was granted a 
waiver due to hypertension.  The RO 
should then schedule the veteran for 
a VA cardiovascular examination.  The 
examiner must be provided a copy of 
the foregoing report, the claims 
folder and this remand for review.  
The examiner must carefully review 
all medical and personnel records to 
include all Air Force Reserve and Air 
National Guard records.  Based on the 
examination results and a careful 
review of all the service medical and 
personnel records, the examiner must 
endeavor to determine whether it is 
at least as likely as not that 
hypertension began while the veteran 
served on active duty or active duty 
for training.  If not, the examiner 
must opine whether it is at least as 
likely as not that hypertension was 
aggravated during the appellant's 
active duty for training, to include 
during the extensive active duty 
training performed in the 1980's.  If 
an opinion cannot be offered without 
resort to speculation the examiner 
should so state.  Any opinion offered 
must be supported by a complete 
written rationale.

6.  Thereafter, and following any 
other appropriate development, the RO 
should readjudicate the remanded 
claim.  If the determination remains 
to any extent adverse to the 
claimant, he and his representative 
must be provided a supplemental 
statement of the case which includes 
a summary of additional evidence 
submitted, any additional applicable 
laws and regulations, and the reasons 
for the decision.  The RO must 
address whether the veteran was 
prejudiced by any VA failure to 
provide full, complete and accurate 
notice in accordance with the 
chronological sequence set forth at 
38 U.S.C.A. §§ 5100, 5103; 38 C.F.R. 
§ 3.159.  The veteran and his 
representative should then be 
afforded the applicable time to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


